DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1-3, the phrase, a second coolant channel, wherein the coolant channel is disposed on a first side of the coolant channel separating body, and wherein the second coolant channel is disposed on a second side of the coolant channel separating body is unclear in that a first coolant channel is not mentioned and also not clear as how the second coolant channel is disposed on a first side and on a second side of the coolant channel separating body? Examiner request amending the claims and also request clarification of the limitations of the phrases with respect to appropriate figures (e.g. figs.115-116).


Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Katayama et al. (US 7,561,448 B2 and Katayama hereinafter.)
As to claim 1, An integrated inverter assembly, comprising:
a main cover and an opposing back cover;
a coolant channel disposed between a coolant channel cover and a coolant channel separating body;
a second coolant channel, wherein the coolant channel is disposed on a first side of the coolant channel separating body, and wherein the second coolant channel is disposed on a second side of the coolant channel separating body; and
wherein power electronics of the inverter assembly are thermally coupled to the coolant channel.
 	(Katayama teaches an integrated power inverter assembly 200 (figs.1-9), comprising:

a coolant channel 216 disposed between a corresponding coolant channel bottom cover and a coolant channel separating body 220;
a second coolant channel 216 (shown bottom right, see fig.9), wherein the coolant channel 216 (bottom left) is disposed on a first side of the coolant channel separating body 220, and wherein the second coolant channel (shown bottom right, see fig.9) is disposed on a second side of the coolant channel separating body 220; and
wherein power electronics such as power modules 502, 504 (figs.1,2, 7, 9 and col.12, lines 16-60) of the inverter assembly 200 are thermally coupled to the corresponding coolant channel 216 for cooling (col.6, lines 19-66, col.14 10-59) as Katayama teaches power modules 502, 504 have heat conducting section, see figs.8-9 and ( col.16, lines (51-65) & (col.17, lines 44-62).)
As to claim 2, An inverter power electronics, comprising:
a coolant channel disposed between a coolant channel cover and a coolant channel separating body;
a second coolant channel, wherein the coolant channel is disposed on a first side of the coolant channel separating body, and wherein the second coolant channel is disposed on a second side of the coolant channel separating body; and
wherein power electronics are thermally coupled to the coolant channel.
Katayama teaches an inverter power electronics such as power modules 502, 504, drive circuit boards 602, 604 of power inverter 200 (see figs.2, 7-9, (col.6, lines 19-67, (col.7, lines 1-10) & (col.12, lines 16-59)), comprising:
a coolant channel 216 (see fig.9) disposed between a coolant channel cover such as bottom section (see fig.9) and a coolant channel separating body 220;
a second coolant channel 216 (shown bottom right, see fig.9), wherein the coolant channel 216 (bottom left) is disposed on a first side of the coolant channel separating body 220, and wherein the second coolant channel 216 (shown bottom right, see fig.9) is disposed on a second side of the coolant channel separating body 220; and
wherein power electronics such as power modules 502, 504 (figs.1,2, 7, 9 and col.12, lines 16-60) are thermally coupled to the corresponding coolant channel 216 for cooling (col.6, lines 19-66, col.14 10-59) as Katayama teaches power modules 502, 504 have heat conducting section, see figs.8-9 and (col.16, lines (51-65) & (col.17, lines 44-62).)
As to claim 3, A method, comprising:
passing a first coolant through a coolant channel disposed between a coolant channel cover and a coolant channel separating body;
passing a second coolant through a second coolant channel, wherein the coolant channel is disposed on a first side of the coolant channel separating body, and wherein the second coolant channel is disposed on a second side of the coolant channel separating body; and

(Katayama teaches A method (using figs.1-16, (col.4, lines 53-67)), comprising:
passing a first coolant through a coolant channel 216 (bottom left coolant channel 216, see fig.9) disposed between a coolant channel cover such as bottom section (of bottom left coolant channel 216, see fig.9, (col.6, lines 19-67) & (col.14, lines 10-67) and a coolant channel separating body 220;
passing a second coolant through a second coolant channel (bottom right coolant channel 216, see fig.9), wherein the coolant channel 216 (bottom left coolant channel 216) is disposed on a first side of the coolant channel separating body 220, and wherein the second coolant channel (bottom right coolant channel 216, see fig.9) is disposed on a second side of the coolant channel separating body 220 (see fig.9); and
exchanging heat between the coolant channel 216 and an inverter power electronics component such as power modules 502, 504 (col.12, lines 16-59) as Katayama teaches said power modules 502, 504 have a heat conductive section ( col.16, lines 51-65), which are cooled by respective cooling channels 216 (see fig.9, (col.14, lines 10-59))
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kikuchi et al. (US 9,538,691 B2) teaches (figs.1-16B, abstract) power inverter 56 (figs.1-2) for a vehicle 16 including an inverter power assembly 57 including a front plate cover 128 and an opposing back plate cover 130, wherein power .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2837			02/23/2021